Title: Simon Bernard to James Madison, 12 July 1831
From: Bernard, Simon
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington-City,
                                
                                July 12th, 1831.
                            
                        
                        
                        I shall not leave this country without expressing, most respectfully to you, my warmest thanks for the
                            generosity you displayed towards me at an epoch so desastrous for my native country. To you, I and my family were indebted
                            for an honourable asylum on this land of peace and freedom. Under your auspices, I was associated to the framing of that
                            defensive System, the conception of which belongs to your Adminstration and will inscribe your name to the gratitude of
                            generations to come.
                        This noble task being now completed, within the agency assigned to me, and being conscious that the present
                            unsettled State of Europe places me under the moral obligation of offering once more my humble Services to France, I have
                            tendered my resignation to the President, who, with a noble and generous kindness, has deigned to accept it.
                        Be so indulgent, Sir, as to receive from my family and from myself all the Sentiments of our unbounded
                            gratitude[.] We shall, for ever, remember that, to you, we are indebted for fifteen years of peace and happiness on this
                            blessed land.
                        Permit me also, Sir, to present our best respects to Mrs. Madison, and deign to believe me your most
                            respectful Servant.
                        
                        
                            
                                Bernard
                            
                        
                    